17 So. 3d 1285 (2009)
Walter C. MALLARD, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-843.
District Court of Appeal of Florida, Fourth District.
October 7, 2009.
Walter C. Mallard, Belle Glade, pro se.
No brief filed for appellee.
PER CURIAM.
The defendant appeals the summary denial of his motion for post-conviction relief, which alleged several grounds. We agree with the defendant that he alleged a legally sufficient ground for post-conviction relief *1286 by contending that his trial counsel should not have coerced him into waiving his right to a speedy trial after the speedy trial time had elapsed. See Hamilton v. State, 979 So. 2d 420 (Fla. 2d DCA 2008). While this may have been a strategic decision, that is not obviously the case from the current record.
We thus reverse as to this ground and remand for the trial court to either conduct an evidentiary hearing or provide attachments conclusively refuting the claim. We find that the other grounds alleged in the motion for post-conviction relief were properly denied as legally inadequate or conclusively refuted by the record.
Affirmed in part, reversed in part, and remanded.
GROSS, C.J., STEVENSON and CIKLIN, JJ., concur.